Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office is a response to the papers filed on 02/08/2022.
Claims 1-26 are pending.



             The remarks/arguments are not persuasive; therefore, the rejection based on Schneider et al. (Pub. No. 2015/0303717 A1) and  Frank et al. (CA Pub. No. 1340662C) further in view of Namiki (Pub. No. 20170331302 A1) is maintained for the reason stated in the rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 21-26are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Pub. No. 2015/0303717 A1) and Frank et al. (CA Pub. No. 1340662C) further in view of Namiki (Pub. No. 20170331302 A1).

Regarding claims 1 and 21, Schneider discloses:

A battery charger (see Fig. 1, see par [0002], the present invention relates to battery chargers....) comprising: 
a housing having support structure for simultaneously supporting at least two batteries of different types for charging including a first battery of a first type and a second battery of a second type (see Fig. 1-4, first battery 18, second battery 14, see par [0016], two battery packs 14, 18 are two different styles of battery packs...., see  par [0041], the illustrated battery charger 10 may be configured to charge any of a plurality of different types of batteries or battery packs....), 
the support structure supporting charger terminals configured to electrically connect to battery terminals of the first battery (see Fig. 1-5, charger port 38 is the support structure that supporting charger terminals 98 configured to electrically connect to battery terminals 102, see par [0016-0024]) and defining a channel configured to receive a projection of the first battery (see Fig. 1-4, see par [0017-0027], charging port 38, the second charging port 38 includes a connecting structure 90 having a recess 94....., see Fig. 1-5, charger port 38 is the support structure that supporting charger terminals 98 configured to electrically connect to battery terminals 102, see par [0016-0024])
at least a portion of the support structure including, 

charger electronics supported by the housing and operable to output charging current to charge the first battery and charging current to charge the second battery (see par [0025-0026], while a charging current is being delivered to one of the battery packs, a charging current is not delivered to the other battery pack...., see par [0032-0035]); 
a fan operable to cause air flow through the housing, (see par [0040], the battery charger 10 includes a fan to circulate air heated by the ...., start and stop the fan based upon a detected battery temperature) 
(i) while at least one of the at least two batteries is coupled to the battery charger for charging and (ii) while no batteries are coupled to the battery charger for charging (see par [0025-0026], while a charging current is being delivered to one of the battery packs, a charging current is not delivered to the other battery pack.... see par [0032-0035]); and 
an indicator positioned on the housing and operable to indicate an operation of the battery charger, the indicator including a light pipe for illuminating the indicator (see par [0029], while a battery pack is charging, the LED 138, 142, 146, 150, dedicated to the corresponding charging port 34, 38 illuminate to indicate what is going on....., see par [0032] –see remark below--).

However, Schneider fails to disclose:

a metal material molded in the plastic material;
Thus, Frank discloses:
a metal material molded in the plastic material (see Spec, its radiused corner 150 may assist in guiding the battery pack into final seating in the receptacle 20 of the charger assembly 12. The terminal block assembly 22 consists of a plastic base or frame 128 into which are molded (best seen in figs 6, 6, and 14) metal terminals 154 156....); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery charger of Schneider to include a plastic material molded to define the channel, and a metal material molded in the plastic material in order to assist in guiding the battery pack into final seating in the receptacle of the charger assembly (see Frank Spec).

However, Schneider and Frank fail to disclose:

a fan speed of the fan adjustable based on a temperature of the battery charger 
Thus, Namiki discloses:
a fan speed of the fan adjustable based on a temperature of the battery charger (see par [0045-0056], the control circuit 5A controls the rotating speed of the cooling fan 6 based on the temperature of the control board....)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery charger of Schneider to include a speed control of the fan in order to cool the battery pack quickly (see Namiki par [0046]).

Regarding claims 2 and 22, Schneider and Namiki disclose:
further comprising a heat sink in heat transfer relationship with the charger electronics, the heat sink including a plurality of tubes such that the heat sink is a tubular heat sink, wherein the air flow is directed by the fan through at least a portion of the plurality of tubes (see Schneider Fig. 1-4, par [0040], the battery charger 10 includes at least one heating element.....[wherein the heat sink is well known in the art], see Schneider Fig. 1-4, see par [0018], the housing 30 defines a plurality of vents 66.... see Namiki Fig. 1-2, 5-6, see par [0045-0056], the control circuit 5A controls the rotating speed of the cooling fan 6 based on the temperature of the control board....).

Regarding claims 3 and 23, Schneider discloses:
further comprising an air inlet and an air outlet defined by the housing, wherein the air flow is directed by the fan from the air inlet through the housing to the air outlet (see Schneider Fig. 1-4, see par [0018], the housing 30 defines a plurality of vents 66.... see Namiki Fig. 1-2, 5-6, see par [0045-0056], the control circuit 5A controls the rotating speed of the cooling fan 6 based on the temperature of the control board....).

Regarding claims 4, Schneider discloses:
wherein the charger electronics includes a microcontroller, the battery charger further including a temperature sensor electrically connected to the microcontroller and positioned to sense a temperature of the battery charger, wherein the temperature sensor generates a signal output to the microcontroller indicative of the temperature of the battery charger, and wherein the microcontroller controls the operation of the fan based on determining that the temperature exceeds a temperature threshold (see par [0040], controller 158 is configured to monitor and detect the temperature of inserted battery packs....).

Regarding claims 5 and 24, Schneider discloses:
wherein the support structure includes a first rail member and a second rail member spaced from the first rail member, the first rail member and the second rail member extending from the housing, the first rail member including the channel, the channel being defined as a first channel, the second rail member including a second channel operable to receive another projection on the first battery (see Fig. 1-4, rails 78 and channels 74 [both sides]).

Regarding claims 6 and 25, Schneider discloses:
wherein the second channel includes a second plastic material molded to define the second channel, and a second metal material molded in the second plastic material, wherein the metal material defines a first C-shaped portion around the first channel and the second metal material defines a second C-shaped portion around the second channel (see Fig. 1-4, C-shape 38, see par [0017] the housing 30 is generally composed of plastic.....).

Regarding claims 7 and 26, Schneider discloses:
wherein the light pipe is connected to the charger electronics such that the charger electronics control illumination of the light pipe, and wherein the light pipe indicates to a user a charging operation of one of the supported batteries (see par [0029], while a battery pack is charging, the LED 138, 142, 146, 150, dedicated to the corresponding charging port 34, 38 illuminate to indicate what is going on....., see par [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Pub. No. 2015/0303717 A1) further in view of Namiki (Pub. No. 20170331302 A1).

Regarding claims 8 and 14, Schneider discloses:

A battery charger (see Fig. 1, see par [0002], the present invention relates to battery chargers....) comprising: 
a housing having support structure for simultaneously supporting at least two batteries of different types for charging including a first battery of a first type and a second battery of a second type (see Fig. 1-4, first battery 18, second battery 14, see par [0016], two battery packs 14, 18 are two different styles of battery packs...., see  par [0041], the illustrated battery charger 10 may be configured to charge any of a plurality of different types of batteries or battery packs....), 
the support structure defining a channel configured to receive a projection of the first battery (see Fig. 1-4, see par [0017-0027], charging port 38, the second charging port 38 includes a connecting structure 90 having a recess 94.....)
at least a portion of the support structure including, 
a plastic material molded to define the channel (see par [0017], the hosing 30 is generally composed of plastic ...), and 
charger electronics supported by the housing and operable to output charging current to charge the first battery and charging current to charge the second battery (see par [0025-0026], while a charging current is being delivered to one of the battery packs, a charging current is not delivered to the other battery pack...., see par [0032-0035]); 
a fan operable to cause air flow through the housing, (see par [0040], the battery charger 10 includes a fan to circulate air heated by the ...., start and stop the fan based upon a detected battery temperature..) 
(i) while at least one of the at least two batteries is coupled to the battery charger for charging and (ii) while no batteries are coupled to the battery charger for charging (see par [0025-0026], while a charging current is being delivered to one of the battery packs, a charging current is not delivered to the other battery pack.... see par [0032-0035]); and 
an indicator positioned on the housing and operable to indicate an operation of the battery charger, the indicator including a light pipe for illuminating the indicator (see par [0029], while a battery pack is charging, the LED 138, 142, 146, 150, dedicated to the corresponding charging port 34, 38 illuminate to indicate what is going on....., see par [0032] —see remark below--).
However, Schneider fails to disclose:

a metal material molded in the plastic material;
Thus, Frank discloses:
a metal material molded in the plastic material (see Spec, its radiused corner 150 may assist in guiding the battery pack into final seating in the receptacle 20 of the charger assembly 12. The terminal block assembly 22 consists of a plastic base or frame 128 into which are molded (best seen in figs 6, 6, and 14) metal terminals 154 156....); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery charger of Schneider to include a plastic material molded to define the channel, and a metal material molded in the plastic material in order to assist in guiding the battery pack into final seating in the receptacle of the charger assembly (see Frank Spec).

However, Schneider and Frank fail to disclose:

a fan operable to cause air flow through the housing that dissipates heat 
a fan speed of the fan adjustable based on a temperature of the battery charger 
Thus, Namiki discloses:
a fan operable to cause air flow through the housing that dissipates heat (see par [0006-0009], the battery pack and the control board is configured to be cooled by the cooling air generated by the cooling fan...., see par [0016-0020], stop the cooling fan from rotating when the temperature inside the housing is lower than or equal to a predetermined temperature....)
a fan speed of the fan adjustable based on a temperature of the battery charger (see par [0045-0056], the control circuit 5A controls the rotating speed of the cooling fan 6 based on the temperature of the control board....)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery charger of Schneider to include a speed control of the fan in order to cool the battery pack quickly (see Namiki par [0046]).


Regarding claims 9 and 15, Schneider and Namiki disclose:
further comprising a heat sink in heat transfer relationship with the charger electronics, the heat sink including a plurality of tubes such that the heat sink is a tubular heat sink, wherein the air flow is directed by the fan through at least a portion of the plurality of tubes (see Schneider Fig. 1-4, par [0040], the battery charger 10 includes at least one heating element.....[wherein the tubular heat sink is well known in the art], see Schneider Fig. 1-4, see par [0018], the housing 30 defines a plurality of vents 66.... see Namiki Fig. 1-2, 5-6, see par [0045-0056], the control circuit 5A controls the rotating speed of the cooling fan 6 based on the temperature of the control board....).

   Regarding claims 10 and 17, Schneider and Namiki discloses:
further comprising an air inlet and an air outlet defined by the housing, wherein the air flow is directed by the fan from the air inlet through the housing to the air outlet (see Schneider Fig. 1-4, see par [0018], the housing 30 defines a plurality of vents 66.... see Namiki Fig. 1-2, 5-6, see par [0045-0056], the control circuit 5A controls the rotating speed of the cooling fan 6 based on the temperature of the control board....).

    Regarding claims 11 and 19, Schneider discloses:
wherein the charger electronics includes a microcontroller, the battery charger further including a temperature sensor electrically connected to the microcontroller and positioned to sense a temperature of the battery charger, wherein the temperature sensor generates a signal output to the microcontroller indicative of the temperature of the battery charger, and wherein the microcontroller controls the operation of the fan based on determining that the temperature exceeds a temperature threshold (see par [0040], controller 158 is configured to monitor and detect the temperature of inserted battery packs....).

    Regarding claim 12, Schneider discloses:
wherein the light pipe is connected to the charger electronics such that the charger electronics control illumination of the light pipe, and wherein the light pipe is configured to indicate to a user a charging operation of the first battery (see par [0029], while a battery pack is charging, the LED 138, 142, 146, 150, dedicated to the corresponding charging port 34, 38 illuminate to indicate what is going on....., see par [0032]).

   Regarding claim 13, Schneider discloses:
wherein the indicator is a first indicator and the battery charger further comprising a second indicator having a second light pipe connected to the charger electronics and configured to indicate to the user a charger operation of the second battery (see par [0029], while a battery pack is charging, the LED 138, 142, 146, 150, dedicated to the corresponding charging port 34, 38 illuminate to indicate what is going on....., see par [0032]).

   Regarding claim 16, Schneider discloses:
further comprising a heat sink in heat transfer relationship with the charger electronics, the heat sink having at least one selected from the group of an L-shape cross-section and an S-shape cross section (see Fig. 1-4, par [0040], the battery charger 10 includes at least one heating element.....[wherein the heat sink is well known in the art and L-shape or S-shape cross-section is just a design choice]).

   Regarding claim 18, Schneider and Namiki disclose:
further comprising a heat sink in heat transfer relationship with the charger electronics, wherein the fan is positioned between an end of the heat sink and at least one selected from the group of the air inlet and the air outlet (see Schneider Fig. 1-4, see par [0018], the housing 30 defines a plurality of vents 66.... see Namiki Fig. 1-2, 5-6, see par [0045-0056], the control circuit 5A controls the rotating speed of the cooling fan 6 based on the temperature of the control board....).

   Regarding claim 20, Schneider discloses:
a heat sink in heat transfer relationship with the charger electronics, wherein the temperature sensor is positioned proximate at least one selected from the group of the heat sink and the charger electronics (see Fig. 1-4, par [0040], the battery charger 10 includes at least one heating element.....[wherein the heat sink is well known in the art, see par [0040], controller 158 is configured to monitor and detect the temperature of inserted battery packs....).


   Regarding claim 22-26, Claims 22-26 similar to claims to claims 1, 3, 5, 6, and 7, Please the rejection in this action above.



Response to Applicant's Remarks

With respect to the claims, the following are addressed:
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims is maintained as previously cited under Schneider et al. (Pub. No. 2015/0303717 A1) and  Frank et al. (CA Pub. No. 1340662C) further in view of Namiki (Pub. No. 20170331302 A1). 

Regarding claims 1 and 8, Applicant argued that: Schneider fails to teach or suggest “a light pipe for illuminating the indicator”.

Examiner reposefully disagreed: Schneider discloses:. Schneider is using the LEDs to indicate the status of the battery pack, see par [0038], to provide an indication such as a flashing LED, multiple flashing LEDs, or another indication device, to identify the charging port and/or the battery pack as defective....... Using a light pipe for illuminating the indicator is similar to using LEDs or display and they are well-known in the art. Therefore, using a light pipe for illuminating the indicator is similar to using the LEDs or display and just a design choice.
Regarding claim 14, Applicant argued that: “a battery charger including a fan operable to cause air flow through the housing that dissipates heat. Rather, Schneider discloses a heating element and a fan for circulating heated air around and about the plurality of inserted battery packs when a battery temperature is below a predetermined minimum temperature. Schneider does not teach or suggest providing a fan for heat dissipation, nor would it since the purpose of the fan is to provide heated air. Accordingly, regardless of what is taught by Namiki, it would not have been obvious to modify the battery charger of Schneider such that the fan causes airflow through the housing that dissipates heat since Schneider specifically discloses the opposite - that the fan is operable to cause air flow through the housing to provide heated air“.
Examiner respectfully disagreed:  Schneider teach: a fan operable to cause air flow through the housing, (see par [0040], the battery charger 10 includes a fan to circulate air heated by the ...., start and stop the fan based upon a detected battery temperature.)
However, Schneider and Frank fail to disclose:

a fan operable to cause air flow through the housing that dissipates heat 
a fan speed of the fan adjustable based on a temperature of the battery charger 
Thus, Namiki discloses:
a fan operable to cause air flow through the housing that dissipates heat (see par [0006-0009], the battery pack and the control board is configured to be cooled by the cooling air generated by the cooling fan...., see par [0016-0020], stop the cooling fan from rotating when the temperature inside the housing is lower than or equal to a predetermined temperature....)
a fan speed of the fan adjustable based on a temperature of the battery charger (see par [0045-0056], the control circuit 5A controls the rotating speed of the cooling fan 6 based on the temperature of the control board....).
The idea for using the fans to keep the battery pack in the operation temperature. Based upon the detected temperature of the battery pack to start or stop the fan. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery charger of Schneider to include a speed control of the fan in order to cool the battery pack quickly (see Namiki par [0046]).


Regarding claims 21, Applicant argued that: Schneider and Frank fail to disclose: “a battery charger including support structure that (i) simultaneously supports at least two batteries of different types, (ii) supports charger terminals, (iii) defines a channel, (iv) includes a plastic material molded to define the channel, and (v) includes a metal material molded in the plastic”.
Examiner respectfully disagreed: Schneider discloses: see Fig. 1-5, first battery 18, second battery 14, see par [0016], two battery packs 14, 18 are two different styles of battery packs...., see par [0041], the illustrated battery charger 10 may be configured to charge any of a plurality of different types of batteries or battery packs...., see par [0016-0027], charging port 38, the second charging port 38 includes a connecting structure 90 having a recess 94....., charger port 38 is the support structure that supporting charger terminals 98 configured to electrically connect to battery terminals 102 and defines a channel). Schneider also discloses: see par [0017], Figs 1-6, a housing 30, two charging ports 34, 38, and a charging circuit 42 (Fig. 6) . The hosing 30 is generally composed of plastic and supports and/or encloses the other components of the battery charger 10....., [wherein the housing 30 comprises ports 34 and 38 and plastic is using to compose and support the housing 30 which is plastic is using to compose and support the ports 34 and 38. Therefore, the housing 30 includes a plastic material molded to define the channel of ports 34 and 38].
However, Schneider fails to disclose: “a metal material molded in the plastic”
Thus, Frank discloses: a metal material molded in the plastic (see Spec, its radiused corner 150 may assist in guiding the battery pack into final seating in the receptacle 20 of the charger assembly 12. The terminal block assembly 22 consists of a plastic base or frame 128 into which are molded (best seen in figs 6, 6, and 14) metal terminals 154 156.... [Using Frank is just for a reference, wherein it is obvious to one skill in the art at the time the invention utilize metal for the battery port terminals because metal to conduct the electric and plastic is not conducting the electric])

Because the prior art have been shown to disclose the limitations of the claims as cited above. The claims are rejected as cited above. This office action is made Final.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 57127274837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851